Citation Nr: 1808566	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  06-04 288	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a right knee disability.

2.  Entitlement to a disability rating greater than 10 percent prior to June 14, 2017, and greater than 30 percent thereafter, for a left knee disability.

3.  Entitlement to a disability rating greater than 10 percent prior to August 15, 2013, and greater than 20 percent thereafter, for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1978 in the U.S. Army and from June 1980 to February 1998 in the U.S. Navy.

This appeal has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims for disability ratings greater than 10 percent for a right knee disability (which was characterized as right knee condition) and for a left knee disability (which was characterized as left knee condition, status-post surgery).  This decision was issued to the Veteran and his service representative in January 2002.  The Veteran disagreed with this decision in January 2003.  He perfected a timely appeal in February 2006.

This matter next is on appeal from a December 2004 rating decision in which the RO denied, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent for a low back disability (which was characterized as iliolumbar myofascial strain).  The Veteran disagreed with this decision in July 2005.  He perfected a timely appeal in July 2006.  A videoconference Board hearing was held in January 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2011, July 2013, and in March 2017, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In the September 2011 remand, the Board directed that the AOJ schedule the Veteran for his requested Board hearing.  As noted above, this hearing occurred in January 2013.  In the July 2013 remand, the Board directed that the AOJ attempt to obtain additional records and schedule the Veteran for appropriate examinations.  These records subsequently were associated with the claims file and the requested examinations occurred in August 2013.  In the March 2017 remand, the Board directed that the AOJ schedule the Veteran for additional examinations which complied with Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's June 2017 VA examinations complied with Correia.  See also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an October 2013 rating decision, VA's Appeals Management Center (AMC) assigned, in pertinent part, a higher 20 percent rating effective August 15, 2013, for the Veteran's service-connected low back disability.  In an October 2017 rating decision, the AMC assigned a higher 30 percent rating effective June 14, 2017, for the Veteran's service-connected left knee disability.  Because the ratings assigned for these disabilities are not the maximum ratings available, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

Because the Veteran currently lives within the jurisdiction of the RO in Montgomery, Alabama, that facility retains jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  The Board notes in this regard that the January 2013 videoconference hearing transcript is located only in VVA and is not in VBMS.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The record evidence shows that, prior to June 14, 2017, the Veteran's service-connected right knee disability is manifested by, at worst, complaints of pain, flexion to 70 degrees on repetitive testing, and x-ray evidence of arthritis.

2.  The record evidence shows that, effective June 14, 2017, the Veteran's service-connected right knee disability is manifested by, at worst, complaints of constant pain, frequent episodes of joint pain, and thinning of patellar articular cartilage on magnetic resonance imaging (MRI) scan.

3.  The record evidence shows that, prior to June 14, 2017, the Veteran's service-connected left knee disability is manifested by, at worst, complaints of pain, popping, soreness, daily locking, flexion to 80 degrees on repetitive testing, and x-ray evidence of arthritis.

4.  The record evidence shows that, effective June 14, 2017, the Veteran's service-connected left knee disability is manifested by, at worst, complaints of constant pain and leg extension to 22 degrees.

5.  The record evidence shows that, prior to August 15, 2013, the Veteran's service-connected low back disability is manifested by, at worst, complaints of low back pain and flexion to 80 degrees.

6.  The record evidence shows that, effective August 15, 2013, the Veteran's service-connected low back disability is manifested by, at worst, complaints of constant low back pain with radiation down the right side to the right knee, an inability to sleep, sit, or walk for long periods without low back pain, muscle spasm severe enough to result in an abnormal gait, and flexion to 48 degrees on repetitive testing.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating effective June 14, 2017, for a right knee disability have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5258 (2017).

2.  The criteria for a disability rating greater than 10 percent prior to June 14, 2017, and greater than 30 percent thereafter, for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5261 (2017).

3.  The criteria for a disability rating greater than 10 percent prior to August 15, 2013, and greater than 20 percent thereafter, for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5237(effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected bilateral knee disabilities and service-connected low back disability are all more disabling than currently evaluated.  He specifically contends that his walking is severely limited by his bilateral knee disabilities and his sitting and standing is severely limited by his low back disability throughout the appeal period.

Factual Background and Analysis

The Board finds that the evidence supports granting a 20 percent rating effective June 14, 2017, for a right knee disability.  The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated throughout the appeal period.  The Board agrees, finding that the evidence supports assigning a 20 percent rating effective June 14, 2017, under DC 5258 for the Veteran's service-connected right knee disability.  See 38 C.F.R. § 4.71a, DC 5258 (2017).  The Board notes initially that, prior to this date, the record evidence does not support assigning a disability rating greater than 10 percent for the Veteran's service-connected right knee disability.  It shows instead that, prior to June 14, 2017, this disability is manifested by, at worst, complaints of pain, flexion to 70 degrees on repetitive testing, and x-ray evidence of arthritis (as seen on VA examinations conducted during this time period).  For example, VA knees examination in June 2001 documented the presence of right knee flexion to 130 degrees with only minimal limitation of motion due to pain and x-ray evidence of degenerative joint disease consistent with osteoarthritis.  Subsequent VA knees examination in February 2001 showed right knee flexion to 80 degrees actively and to 70 degrees on repetitive testing.  VA knees examination in August 2013 showed right knee flexion to 120 degrees actively and to 110 degrees on repetitive testing, x-ray evidence of arthritis, and an MRI scan with minimal osteoarthritis.

The Veteran's VA and private outpatient treatment records dated prior to June 14, 2017, also do not support the assignment of a disability rating greater than 10 percent for his service-connected right knee disability.  For example, in April 2001, the Veteran's complaints included right knee locking.  Physical examination showed 5/5 right knee strength on hip flexion, knee extension, and knee flexion.  Range of motion testing showed right knee flexion to 126 degrees.  The Veteran experienced several right hamstring cramps during physical therapy evaluation.  The assessment included right knee pain with "significant locking resulting in frequent falls."  The Veteran was advised to continue his home exercise program.

VA x-rays of the right knee taken in June 2004 were normal.  VA x-rays of the right knee taken in January 2012 showed mild degenerative changes.

A private MRI scan of the Veteran's right knee taken in August 2012 showed minimal osteoarthritis within the medial and lateral joint compartments, diffuse thickening of the patellar tendon, enthesopathy at the patellar insertion of the patellar tendon, moderate diffuse thinning of the medial and lateral patellar articular cartilage, and a tiny Baker's cyst.

The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated.  The record evidence does not support his assertions, at least prior to June 14, 2017.  It shows instead that, prior to June 14, 2017, this disability is manifested by, at worst, complaints of pain, flexion to 70 degrees on repetitive testing, and x-ray evidence of arthritis.  The Board notes here that the Veteran's service-connected right knee disability currently is evaluated as 10 percent disabling under DC 5010 prior to June 14, 2017.  Accordingly, a higher 20 percent rating under DC 5010 requires x-ray evidence of the involvement of 2 or more joint groups or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5010 (2017).  None of the record evidence dated prior to June 14, 2017, demonstrates that the symptomatology associated with the Veteran's service-connected right knee disability worsened as is required for an increased 20 percent rating under DC 5010.  Id.  The Board observes in this regard that, during this time period, the Veteran's complaints focused on his service-connected left knee disability rather than his service-connected right knee disability.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 10 percent prior to June 14, 2017, for his service-connected right knee disability.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent prior to June 14, 2017, for a right knee disability have not been met.

In contrast, the Board finds that the criteria for a 20 percent rating effective June 14, 2017, for the service-connected right knee disability have been met under DC 5258.  See 38 C.F.R. § 4.71a, DC 5258 (2017).  The Board notes initially that a single 20 percent rating is assigned under DC 5258 for symptoms consistent with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in to the knee joint.  Id.  The record evidence supports the assignment of a 20 percent rating effective June 14, 2017, for the Veteran's service-connected right knee disability under DC 5258.  This is the date of a VA examination which documented - for the first time - the presence of frequent episodes of joint pain in the Veteran's service-connected right knee.  The Veteran's June 14, 2017, VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) also documented his complaints of constant right knee pain and reviewed an MRI scan which showed thinning of the patellar articular cartilage.  Range of motion testing of the Veteran's right knee on June 14, 2017, showed flexion to 110 degrees actively and extension to 5 degrees actively, each with moderate right knee pain.  There was no right knee pain on active weight bearing.  Passive right knee flexion was to 113 degrees and extension was to 3 degrees.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board observes here that the selection of a specific DC to evaluate a Veteran's disability is arbitrary and any change to a DC must be supported by the medical evidence.  See 38 C.F.R. § 4.27 (2017).  Having reviewed the record evidence, the Board finds it more appropriate to evaluate the Veteran's service-connected right knee disability by assigning a single 20 percent rating effective June 14, 2017, under DC 5258 rather than continuing the prior rating under DC 5010.  The higher 20 percent rating effective June 14, 2017, under DC 5258 for the Veteran's service-connected right knee disability more accurately reflects his current right knee symptomatology.  See 38 C.F.R. §§ 4.71a, DCs 5010 and 5258 (2017).   In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating effective June 14, 2017, for a right knee disability have been met.

The Board next finds that the preponderance of the evidence is against assigning a disability rating greater than 10 percent prior to June 14, 2017, and greater than 30 percent thereafter, for a left knee disability.  The Veteran again contends that his service-connected left knee disability is more disabling than currently evaluated throughout the appeal period.  The record evidence does not support his assertions during either time period at issue in this appeal for an increased rating for a left knee disability.  It shows instead that, prior to June 14, 2017, the Veteran's service-connected left knee disability is manifested by, at worst, complaints of pain, popping, soreness, daily locking, flexion to 80 degrees on repetitive testing, and x-ray evidence of arthritis.  For example, VA knees examination in June 2001 documented the Veteran's complaints of a left-sided limp and left knee popping.  Range of motion testing showed left knee flexion to 120 degrees with moderate limitation of motion due to pain and left knee extension to zero degrees.  X-rays showed left knee degenerative joint disease consistent with osteoarthritis.  VA knees examination in February 2011 showed left knee flexion to 80 degrees and left knee extension to zero degrees.  VA knees examination in August 2013 documented the Veteran's complaints of left knee soreness, pain, and daily locking.  Range of motion testing showed left knee flexion to 100 degrees actively and to 80 degrees on repetitive testing.  Left knee extension was to zero degrees.  X-rays showed arthritis.  An MRI scan showed minimal osteoarthritis.

The Veteran's VA and private outpatient treatment records dated prior to June 14, 2017, also do not support the assignment of a disability rating greater than 10 percent for his service-connected left knee disability.  For example, in April 2001, the Veteran's complaints included constant left knee locking and falling approximately 5 times a month.  He also complained of frequent left knee swelling.  Range of motion testing showed left knee flexion to 126 degrees.  Physical examination showed crepitus with full extension of the left knee.  The assessment included left knee pain, status-post left knee surgery "and significant locking resulting in frequent falls."

On private outpatient treatment in October 2003, the Veteran "put weight on his left knee getting on the scales and then fell to the floor."  He also had a slight limp favoring the left lower extremity.  Without his cane, "the knee wants to buckle slightly...after walking 20 feet."  The Veteran "does not fall while standing on the left leg alone."  Physical examination of the left knee showed possible slight edema, definite lateral joint line tenderness, pain on full extension, no increased temperature, deformity, or effusion, and stable collateral ligaments.  Range of motion testing showed flexion to 130 degrees "with some pain on extreme flexion of the left knee."  X-rays of the left knee showed bone density at the level of tibial plateau anteriorly but otherwise negative.  The impressions included left knee pain.

VA x-rays of the left knee taken in October 2004 were normal.  VA x-rays of the left knee taken in January 2012 showed mild degenerative changes.  VA MRI scan of the left knee taken in August 2012 showed a repair of a quadriceps tendon tear, mild patella deformity "likely related to postsurgical/posttraumatic changes," mild globular degenerative changes within the body of the lateral meniscus without evidence of tear, and "findings suggestive of a chronic partial tear of the anterior cruciate ligament." 

The Veteran testified at his January 2013 Board hearing that his knee buckled constantly.  See Board hearing transcript dated January 31, 2013, at pp. 4.

Despite the Veteran's assertions to the contrary, the record evidence shows that, prior to June 14, 2017, the service-connected left knee disability is manifested by, at worst, complaints of pain, popping, soreness, daily locking, flexion to 80 degrees on repetitive testing, and x-ray evidence of arthritis.  The Board notes in this regard that this disability is evaluated as 10 percent disabling prior to June 14, 2017, under DC 5257 (other knee impairment).  Accordingly, a higher 20 percent rating under DC 5257 requires moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257 (2017).  None of the evidence dated prior to June 14, 2017, shows that the Veteran's left knee disability is manifested by at least moderate joint instability such that an increased rating is warranted under DC 5257 during this time period.  VA outpatient treatment in October 2003 specifically found that the Veteran's left knee ligaments were stable.  The Board recognizes that mild (or slight) impairment of the left knee (i.e., a 10 percent rating under DC 5257)  was documented on x-rays of the Veteran's left knee taken during this time period.  Id.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 10 percent prior to June 14, 2017, for his service-connected left knee disability.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent prior to June 14, 2017, for a left knee disability have not been met.

The Veteran also is not entitled to a disability rating greater than 30 percent effective June 14, 2017, for a left knee disability.  The Board acknowledges initially that the symptomatology attributable to the Veteran's service-connected left knee disability worsened on VA knee and lower leg conditions DBQ on June 14, 2017, warranting a higher 30 percent rating under DC 5261 for this disability effective on this date.  See 38 C.F.R. § 4.71a, DC 5261 (2017).  The Board again notes that the selection of a specific DC to evaluate a Veteran's disability is arbitrary and any change to a DC must be supported by the medical evidence.  See 38 C.F.R. § 4.27.  The medical evidence shows that, at the VA examination conducted on June 14, 2017, the Veteran's left knee extension was to 20 degrees actively (i.e., a 30 percent rating under DC 5261).  This examination also documented the Veteran's complaints of constant left knee pain, buckling, and locking.  Severe left knee pain was noted on range of motion testing.  There further was left knee pain on weight-bearing.  Passive left knee extension was to 14 degrees.  See Correia, 28 Vet. App. at 158.  Having reviewed the record evidence, the Board finds it more appropriate to evaluate the Veteran's service-connected left knee disability by assigning a 30 percent rating effective June 14, 2017, under DC 5261 rather than continuing the prior 10 percent rating under DC 5257.  The higher 30 percent rating effective June 14, 2017, for the Veteran's service-connected left knee disability more accurately reflects his current symptomatology.  See 38 C.F.R. §§ 4.71a, DCs 5257 and 5261 (2017).   The evidence does not suggest, however, that the Veteran's left knee extension is limited to more than 20 degrees as is required for a disability rating greater than 30 percent under DC 5261.  See 38 C.F.R. § 4.71a, DC 5261 (2017).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 30 percent effective June 14, 2017, for his service-connected left knee disability.  In summary, the Board finds that the criteria for a disability rating greater than 30 percent effective June 14, 2017, are not met.

The Board finally finds that preponderance of the evidence is against assigning a disability rating greater than 10 percent prior to August 15, 2013, and greater than 20 percent thereafter, for a low back disability.  The Board notes initially that the rating criteria for evaluating spinal disabilities were revised during the pendency of this appeal.  See 38 C.F.R. § 4.71a, DC 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5237(effective September 26, 2003).  If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The Board next notes that, although the medical evidence documents the presence of a neurogenic bladder which is related to the Veteran's service-connected low back disability, service connection already is in effect for this disability (with staged ratings assigned).  Thus, the presence of the Veteran's neurogenic bladder cannot be considered in determining his entitlement to an increased rating for his service-connected low back disability during either period of time at issue in this appeal as that would constitute pyramiding.  See 38 C.F.R. § 4.14 (2017); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

The record evidence does not support assigning an increased rating for the Veteran's service-connected low back disability under either the former or revised rating criteria for evaluating spinal disabilities either before or after August 15, 2013.  It shows instead that, prior to August 15, 2013, the Veteran's service-connected low back disability is manifested by, at worst, complaints of low back pain and flexion to 80 degrees.  For example, on VA outpatient treatment in January 2003, the Veteran's complaints included low back pain radiating to the right leg.  He denied any numbness or any new loss of bowel or bladder control but had a neurogenic bladder.  

On private outpatient treatment in October 2003, the Veteran's complaints included mid-lumbar back pain radiating upwards.  He was unable to lift more than 25 pounds and could not be on his feet for more than 15-20 minutes.  Range of motion testing of the spine showed flexion to 85 degrees.  Physical examination showed a straight spine without deformity, tenderness, or spasm, and negative straight leg raising.  The impressions included myofascial low back pain.

VA x-rays of the Veteran's lumbosacral spine taken in July 2004 were normal.  VA computerized tomography (CT) scan of the Veteran's lumbosacral spine taken in August 2004 also was normal.

On VA outpatient in January 2005, the Veteran's complaints included low back pain radiating to both hips.  His low back pain worsened with bending forward while playing with his grandson and with walking or prolonged sitting.  It was relieved by lying down.  He denied any changes in his bowel or bladder habits.  A 2002 MRI scan was reviewed and showed mild degenerative joint disease at T11-12, mild diffuse bulging at L4-5 and L5-S1 discs, and no evidence of canal stenosis or spondylolisthesis.  Physical examination of the back showed pain on palpation over the right lumbar paraspinal muscles, increased pain with lumbar extension, flexion within normal limits, 5/5 muscle strength, and intact sensation.  The assessment was facetogenic back pain with myofascial overlay.

In October 2009, the Veteran's complaints included chronic low back pain with radiation to the right lower extremity.  His low back pain improved with epidural steroid injections in the past.  He denied any loss of bowel or bladder control.  Objective examination showed his lumbar spine was not tender to palpation, no current muscle spasm, and 5/5 motor strength of the bilateral lower extremities.  X-rays showed mild degenerative disc space narrowing and facet arthrosis at the lumbosacral junction.  The assessment was low back pain with radicular symptoms.

In May 2010, no complaints were noted.  The Veteran stated that he was doing well.  Objective examination showed a normal gait with a cane due to left knee pain, lumbar spine non-tender to palpation, no current spasm, and 5/5 motor strength of the bilateral lower extremities.  An MRI scan was reviewed and showed mild multi-level degenerative changes in the mid to lower lumbar spine.  The assessment was low back pain.

VA examination in February 2011 showed forward flexion of the lumbar spine to 80 degrees actively with objective evidence of pain on motion.

The Veteran testified at his January 2013 Board hearing that sitting for long periods caused extreme low back pain.  He also testified that he was in constant daily low back pain.  See Board hearing transcript dated January 31, 2013, at pp. 4-5.

Despite the Veteran's assertions to the contrary, the record evidence shows that, prior to August 15, 2013, the symptomatology attributable to his service-connected low back disability was no more than mildly disabling.  It shows that this disability is manifested by, at worst, complaints of low back pain and flexion to 80 degrees during this time period.  The Veteran's lumbosacral spine was not tender to palpation and without muscle spasm on repeated physical examinations conducted during this time period.  X-rays and MRI scans of the Veteran's lumbosacral spine taken during this time period also showed, at worst, mild degenerative changes.  The record evidence dated prior to August 15, 2013, does not indicate that the Veteran experiences at least muscle spasm on extreme forward bending and unilateral loss of lumbar spine motion in a standing position (i.e., at least a 20 percent rating under the former DC 5295) such that a disability rating greater than 10 percent prior to August 15, 2013, is warranted under the former rating criteria.  See 38 C.F.R. §§ 4.71a, DC 5295 (effective prior to September 26, 2003).  The record evidence dated prior to August 15, 2013, also does not show that the Veteran's service-connected low back disability is manifested by at least forward flexion greater than 30 degrees but not greater than 60 degrees (i.e., at least a 20 percent rating under the revised DC 5237) such that a disability rating greater than 10 percent prior to August 15, 2013, is warranted under the revised rating criteria.  See 38 C.F.R. § 4.71a, DC 5237(effective September 26, 2003).  As noted above, the record evidence dated prior to August 15, 2013, shows that forward flexion of the Veteran's lumbosacral spine was to 80 degrees.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 10 percent prior to August 15, 2013, for his service-connected low back disability.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent prior to August 15, 2013, for a low back disability have not been met.

The Veteran also is not entitled to a disability rating greater than 20 percent effective August 15, 2013, for a low back disability.  Despite the Veteran's assertions to the contrary, the record evidence shows that, effective August 15, 2013, his service-connected low back disability is manifested by, at worst, complaints of constant low back pain with radiation down the right side to the right knee, an inability to sleep, sit, or walk for long periods without low back pain, muscle spasm severe enough to result in an abnormal gait, and flexion to 48 degrees on repetitive testing.  The Board acknowledges that VA examination on August 15, 2013, documented the presence of worsening symptomatology attributable to the Veteran's service-connected low back disability.  For example, at this examination, the Veteran complained that he experienced constant low back pain and was unable to sleep, sit, or walk for long periods without experiencing low back pain.  Range of motion testing showed flexion to 85 degrees with pain.  Physical examination showed muscle spasm severe enough to result in an abnormal gait.  X-rays showed traumatic arthritis.

VA MRI scan of the Veteran's lumbosacral spine taken in September 2014 showed mild degenerative disease from L3-4 to L5-S1 with mild bilateral foraminal stenosis at L4-5.

VA examination in June 2017 again documented the Veteran's complaint of constant low back pain with radiation down the entire right side to his right knee.  He experienced flare-ups of low back pain once every 2 months.  Range of motion testing showed flexion to 66 degrees with pain and to 48 degrees on repetitive testing.  Physical examination showed bilateral muscle spasms.  There was no pain on weight bearing.  Passive range of motion showed flexion to 70 degrees.  See Correia, 28 Vet. App. at 158.  The June 2017 VA examiner specifically concluded that the Veteran's back had worsened.

The Board acknowledges that, effective August 15, 2013, the symptomatology attributable to the Veteran's service-connected low back disability worsened.  VA examinations of the Veteran's low back in August 2013 and in June 2017 document his complaints of constant low back pain which disrupted both daytime and nighttime activities.  Physical examination in August 2013 showed muscle spasm severe enough to result in an abnormal gait (i.e., a 20 percent rating under the revised DC 5237).  He also reported flare-ups of low back pain occurring every 2 months when examined in June 2017.  Range of motion testing in June 2017 showed flexion to 48 degrees (i.e., a 20 percent rating under the revised DC 5237).  See 38 C.F.R. § 4.71, DC 5237 (effective September 26, 2003).  There is no indication that, effective August 15, 2013, the Veteran experienced severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above symptoms with abnormal mobility on forced motion (i.e., a 40 percent rating under the former DC 5295) as a result of his service-connected low back disability such that a disability rating greater than 20 percent is warranted under the former rating criteria for spinal disabilities.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).  There also is no evidence that, effective August 15, 2013, the Veteran's service-connected low back disability is manifested by at least favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine (i.e., a 40, 50, or 100 percent rating under the revised DC 5237) such that a disability rating greater than 20 percent is warranted under the revised rating criteria for spinal disabilities during this time period.  See 38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).  No ankylosis was found in any spinal segment at either the August 15, 2013, or June 2017 VA examinations of the Veteran's low back.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 20 percent effective August 15, 2013, for his service-connected low back disability.  Accordingly, the Board finds that the criteria for a disability rating greater than 20 percent effective August 15, 2013, for a low back disability have not been met.


ORDER

Entitlement to a 20 percent rating effective June 14, 2017, for a right knee disability is granted.

Entitlement to a disability rating greater than 10 percent prior to June 14, 2017, and greater than 30 percent thereafter, for a left knee disability is denied.

Entitlement to a disability rating greater than 10 percent prior to August 15, 2013, and greater than 20 percent thereafter, for a low back disability is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


